DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 02/24/2021 wherein claims 1 – 20 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. InterviewApplicant Asserts:  Applicant thanks Examiner Jones for the telephone interview of February 23, 2021, wherein the parties discussed proposed amendments to the independent claims. The claims have been amended accordingly.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application for patent.  The parties discussed possible changes to the claims (see Examiner Interview Summary 02/23/2021) whereby the parties discussed the possible claim language and features reflective of Figure 5 of the instant drawings.  The inventive concept as deposited in Figure 5 is the protection of data based on the placement of data (embedded) in the header preceding the file signature.  Applicant amended claims 1, 10, and 18 to more clearly cite the features and limitations of the invention.  The Examiner stated that additional consideration of the prior art of reference would be considered in order to determine if the amendments overcome prior art of record MacLeod.Double PatentingApplicant Asserts: Claims 1 and 5-9 were rejected on the grounds of non-statutory double patenting over claims 1-2 and 8 of U.S. Application No. 16/531,314. Applicant requests that this rejection be held in abeyance until such time as all claims are indicated to be allowable in the present application.

Examiner Response:  The Examiner will maintain the Double Patenting rejection of claims 1 and 5-9 on the grounds of non-statutory double patenting over claims 1-2 and 8 of U.S. Application No. 16/531,314.

35 U.S.C. § 103 RejectionsApplicant Asserts: Independent claim 1 as amended recites determining whether there is embedded data in the header of the portable network graphics file that precedes the portable network graphics signature; and if there is embedded data that precedes the portable network graphics signature, removing the embedded data from the portable network graphics file. The cited art, individually or in combination, fails to disclose or suggest the combination of features now recited in claim 1. Claim 1 therefore is allowable, as are claims 2-9 that depend on claim 1.

Examiner Response:  Respectfully, having reviewed the prior art of record against the amended claim 1, the Examiner is not persuaded that the prior art of record does not teach the features and limitations of Claim 1 and therefore will maintain the rejection.  The major reason the Examiner finds applicant arguments unpersuasive can be found in the prior art of record MacLeod:	
	[0117] The number "MZ" (first few bytes of the file) is the magic number. A pointer obtained by verifying the magic number leads to a portion in the file where 

The Examiner finds that MacLeod has embedded data (magic number) in the first field of a header (preceding) the signature.  In order to find the signature of the file, a pointer is created based on the magic number (first few bytes of the file) which satisfies the feature whereby the signature if after the embedded data (magic number).  The pointer locates the section of the file that contains the PE signature which should match the number value “MZ”.
Office Action Appendix
The Examiner thanks applicant representative for responding to the interview with amendments that are supported to the independent claims.  However, the Examiner finds these amendments to rephrase or recite the same features albeit with more clarity.  The same concepts appear to be stated and/or conditioned in clarifying constructions of the claims but the prior art of record is believed to continue to read on the claims, as amended.  It is for this and the above reasons that the Examiner will maintain the 35 U.S.C. § 103 Rejections of Claims 1 -6, 10-15 and 18-20 over Macleod in view of Lancioni. Claims 7-9 and 16-17 were rejected under § 103 over Macleod and Lancioni, in view of Zhao are also maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, and 5 - 9 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 2, and 8 of U.S. Application No. 16/531,314 (hereinafter referred to as Co-pending).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, and 5 - 9 of the instant application have the same scope of claims 1 - 2, and 8 of Co-pending. 
Allowance of instant application claims 1, and 5 - 9 would result in more than 1 patent per invention and an unjustified time-wise extension of the monopoly granted for the invention defined by co-pending Application claim 1 - 2, and 8.  Therefore, Provisional obviousness-type double patenting is appropriate because the conflicting claims have not in fact been patented.


Instant 16/246/955
Co-pending 16/531,314
1.    A method to improve detection of steganography data embedded in a portable network graphics file, the method comprising:

detecting, by a hardware processor, the portable network graphics file; parsing the portable network graphics file to determine a portable network graphics signature in a header of the portable network graphics file; determining whether there is embedded data in the header of the portable network graphics file that precedes the portable network graphics signature; and if there is embedded data that precedes the portable network graphics signature, removing the embedded data from the portable network graphics file.
1. A method, comprising:

parsing, by the processor, the graphics file to determine a location of a graphics file signature in the graphics file;

determining, by the processor, whether there is embedded data in the graphics file around the graphics file signature; and

in response to the determining, removing, by the processor, the embedded data from the graphics file.

2.  The method of claim 1, wherein the determining whether there is data embedded in the graphics file around the graphics file signature comprises determining whether there is data embedded in the graphics file before the graphics signature


satisfied.

6.    The method of claim 5, wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been downloaded.

7. The method of claim 5, wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been backed up.
8. The method of claim 7, wherein one of the steganographic criteria is satisfied when at least one of the following is satisfied:
a field associated with the graphics file indicates that the graphics file has been modified after the graphics file has been downloaded;
a field associated with the graphics file indicates that the graphics file has been modified after the graphics file has been replicated;

a field associated with the graphics file indicates that the graphics file has been modified after the graphics file has been backed up; and

a field associated with the graphics file indicates that the graphics file has been modified after the graphics file has been restored.
8. The method of claim 5, wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics replicated.

9. The method of claim 5, wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been restored.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 10 -15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod; Stewart P; US 20180351969 A1, December 6, 2018, hereafter MacLeod in view of Lancioni; German et al, US 20190182268 A1, June 13, 2019, hereafter referred to as Lancioni.

             As to claim 1, MacLeod teaches a method to improve detection of steganography data embedded in a portable network graphics file - MacLeod [0028] Responsive to the steganography detection analytics indicating the presence of steganography in the file.  Here, the claimed ‘portable network graphics file’ is taught by MacLeod as ‘the file’ which may be a PNG file as further taught by MacLeod at [0117]), the method comprising:
              detecting, by a hardware processor, the portable network graphics file - MacLeod [0106] The managed node 100 detects 600 a file operation request 300 initiated by a process 225 running in user mode 235.  Here, the claimed ‘hardware processor’ is taught by MacLeod as ‘managed node 100’ whereas the claimed ‘portable network graphics file’ is taught here in this passage as ‘file’ of the file operation request.  For comity MacLeod reference to the PNG file is taught at [0117]);
             parsing the portable network graphics file to determine a portable network graphics signature in a header of the portable network graphics file - MacLeod [0117] The number "MZ" (first few bytes of the file) is the magic number. A pointer obtained by verifying the magic number leads to a portion in the file where information is located… The pointer to the PE header should read "01 00h." This location contains a PE signature which should be the number "50 45 00h." If this location doesn't read "50 45 00," then the file may be a suspicious file;
           if there is embedded data that precedes the portable network graphics signature  removing the embedded data from the portable network graphics file - MacLeod [0123] Therefore, by detecting steganography on the device and in-line with the firewall, dangerous files can be detected, isolated and removed before they can release their secret payload. MACLEOD SUGGESTS determining whether there is embedded data in the header of the portable network graphics file that precedes the portable network graphics signature - MacLeod [0095] If the file is being encrypted or large amounts of data are being deleted, the managed node 100 may ask the user if they want to allow the process 225 to change the file system's state. If the user approves the operation, it is allowed, and an SHA256 Hash of the processed image is optionally stored on the whitelist.  Here, the claimed ‘before’ is suggested by MacLeod as ‘user approves’ because the user knows content of file and whether any data is embedded in the file by taking a hash and whitelisting the file HOWEVER LANCIONI TEACHES determining whether there is embedded data in the header of the portable network graphics file that precedes the portable network graphics signature – Lancioni [0096] The apparatus of Example 30 further includes means to compare a signature of the media file to a database of stored signatures associated with a plurality of media files to determine whether the media file includes steganographically hidden content. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of MacLeod with the value matching algorithms of Lancioni to determine if modifications prior to signature derivation.  MacLeod suggests this feature by interrogating the user prior to file encryption.  Lancioni explicitly teaches this feature by determining hidden files and comparing them to the file stored in the database.    MacLeod would be motivated to consider the features of Lancioni because not all malware is known and the possibility of flagging data of an unknown signature would enhance identification which is a primary concern of MacLeod as taught at location [0005]).
 
               As to claim 2, the combination of MacLeod and Lancioni teaches the method of claim 1.  MACLEOD DOES NOT TEACH further comprising setting a flag to indicate that embedded data in the portable network graphics file has been removed, HOWEVER LANCIONI TEACHES further comprising setting a flag to indicate that embedded data in the portable network graphics file has been removed – Lancioni [0027]…the stegano-based detector & remediator 125 acts as a bystander to intercepts files, flag files that are high risk and instruct other devices (e.g., the gateway device 120) to block the flagged files from the communication flow (e.g., the flow of data traffic 250).  Here, the claimed ‘setting a flag’ is taught by Lancioni as ‘flag files’ because in order to identify the malicious data the file is actioned by the flag’ hence the setting takes place.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of MacLeod with the alert and notification feature of Lancioni to realize an ability to indicate to the user detected malware has been removed.  MacLeod detects the malware but is silent actually setting a flag to alert that the data has been deleted.  Lancioni provides for flagging signature based data and removing the data from the program stream.  MacLeod would be motivated to consider the features of Lancioni because not all malware is known and the possibility of flagging data of an unknown signature would enhance identification which is a primary concern of MacLeod as taught at location [0005]).

                As to claim 3, the combination of MacLeod and Lancioni teaches the method of claim 1, further comprising outputting results to a display device - MacLeod [0049] The client device may include a display device on which the user may view digital content stored on the client device or downloaded from the managed node 100).

              As to claim 4, the combination of MacLeod and Lancioni teaches the method of claim 1, further comprising determining whether to analyze the portable network graphics file for potential steganography - MacLeod [0088] The filter manager 125 transmits a call to minifilter driver A 320, which determines a combination of Chi-Square, entropy, serial coefficient correlation, and Monte Carlo Pi approximation to decide if it should move forward with the file open operation 300 or not.

             As to claim 5, the combination of MacLeod and Lancioni teaches the method of claim 4, wherein the determining whether to analyze the portable network graphics file for potential steganography includes determining whether at least one of a plurality of stenograhic criteria is satisfied - MacLeod [0088]…A 320 can analyze writes because it already has the write data in the operating system kernel I/O buffer. Minifilter driver A 320 analyzes the write buffer for malware state changes. Key malware detection analytics are performed and the data is written only when it is determined that the data is not encrypted. If the malware analytics indicate no strong encryption, the FileWrite ( ) operation is allowed to succeed.  Here, the claimed ‘criteria’ is taught by MacLeod as ‘not encrypted’ as the analyzer cannot perform analysis on encrypted data to determine the writes).

                As to claim 6, the combination of MacLeod and Lancioni teaches the method of claim 5, wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been downloaded – Lancioni … [0026] As illustrated by the classification tree 400 of FIG. 4, a file in the image carrier family 404 that is formatted as a PNG file 414, includes a matrix 430 having dimensions that are equal to or less than "16.times.16," and is a FAVICON file 440 has an 82% probability 444 of containing steganographically hidden information. In contrast, a file in the image carrier family 404 that is formatted as a PNG file 414, includes a matrix 430 having dimensions that are equal to or less than "16.times.16," and is a NON-FAVICON file 442 has an 18% probability 446 of containing steganographically hidden information.  Here, the claimed ‘downloaded’ is taught by MacLeod as ‘FAVICON file 440’ because the FAVICON file is a file that contains one or more icons associated with a website/webpages having been downloaded whereas the non-FAVICON files are local files).

            As to claim 10, claim 10 is an information handling system that is directed to the method of claim 1. Therefore, claim 10 is rejected for the reasons as set forth in claim 1.

           As to claim 11, claim 11 is an information handling system that is directed to the method of claim 2. Therefore, claim 11 is rejected for the reasons as set forth in claim 2.

           As to claim 12, claim 12 is an information handling system that is directed to the method of claim 3. Therefore, claim 12 is rejected for the reasons as set forth in claim 3.

           As to claim 13, claim 13 is an information handling system that is directed to the method of claim 4. Therefore, claim 13 is rejected for the reasons as set forth in claim 4.

            As to claim 14, claim 14 is an information handling system that is directed to the method of claim 5. Therefore, claim 14 is rejected for the reasons as set forth in claim 5.

            As to claim 15, claim 15 is an information handling system that is directed to the method of claim 6. Therefore, claim 15 is rejected for the reasons as set forth in claim 6.            

            As to claim 18, claim 18 is a non-transitory computer-readable medium that is directed to the method of claim 1. Therefore, claim 18 is rejected for the reasons as set forth in claim 1.

           As to claim 19, claim 19 is a non-transitory computer-readable medium that is directed to the method of claim 4. Therefore, claim 19 is rejected for the reasons as set forth in claim 4.

           As to claim 20, claim 30 is a non-transitory computer-readable medium that is directed to the method of claim 2. Therefore, claim 18 is rejected for the reasons as set forth in claim 2.


Claims 7 – 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod and Lancioni, in view of Zhao; Jian et al, US 20200128303 A1, April 23, 2020, hereafter referred to as Zhao.

          As to claim 7, the combination of MacLeod and Lancioni teaches the method of claim 5.  THE COMBINATION OF MACLEOD AND LANCIONI DOES NOT TEACH wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been backed up, HOWEVER ZHAO TEACHES wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been backed up  - Zhao [0264] The first timing information is represented as an interval code that identifies the interval of content in which the watermark payload value is embedded. The watermark payload includes at least the following other fields 1) a server code field that identifies a server which acts as the starting point for acquisition of supplementary content, 2) a query flag field--when its value changes, it announces an event or indicates the availability of a new signaling file. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacLeod and Lancioni criteria to include Zhao criteria for indicating to the user changes have been made to the file.  MacLeod does not provide for a file field indicating modifications after backup, however Zhao incorporates in the timing information the query flag field which would indicate changed conditions.  MacLeod would be motivated to consider the features of Zhao because not all malware is known and the possibility of flagging 

            As to claim 8, MacLeod teaches the method of claim 5.  THE COMBINATION OF MACLEOD AND LANCIONI DOES NOT TEACH wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been replicated, HOWEVER IN AN ANALAGOUS ART ZHAO TEACHES  - Zhao [0179] Once the decision is made that the upstream device is the Active Application Device, the upstream application removes and/or overwrites all watermarks embedded in content for signaling recovery. Thus, no usage data for the service will be reported on the downstream device, which provides indication that the usage data is duplicated and comes from a non-Active Application Device.   Here, the claimed ‘indicates’ is taught by Zhao as ‘no data usage’ report because the report alerts the user of data duplication.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacLeod and Lancioni criteria to include Zhao criteria for indicating to the user changes have been made to the file.  MacLeod does not provide for a file field indicating modifications after backup, however Zhao incorporates in the timing information the query flag field which would indicate changed conditions.  MacLeod would be motivated to consider the features of Zhao to determine if data is replicated and thus flagging replicated data which could replicate themselves after attaching to an excitable program as taught by MacLeod at location [0004]).

             As to claim 9, MacLeod teaches the method of claim 5. THE COMBINATION OF MACLEOD AND LANCIONI DOES NOT TEACH wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been restored, HOWEVER ZHAO TEACHES  wherein one of the stenographic criteria is satisfied when a field associated with the portable network graphics file indicates that the portable network graphics file has been modified after the portable network graphics file has been restored - Zhao [0098] Malware analytics are used to prevent malware from getting past the firewall 135 to the network's router 145 and switch 150. The inline embodiment may also detect steganography. Any suspicious files are logged and isolated so the user can restore the file if it was a false positive. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacLeod and Lancioni criteria to include Zhao criteria for indicating to the user changes have been made to the file.  MacLeod does not provide for a file field indicating modifications after restoration, however Zhao incorporates in the timing information the query flag field which would indicate changed conditions after restoration.  MacLeod would be motivated to consider the features of Zhao to determine if data is replicated and thus flagging restored data as taught by MacLeod at location [0004]).

             As to claim 16, claim 16 is an information handling system that is directed to the method of claim 7. Therefore, claim 16 is rejected for the reasons as set forth in claim 7.

            As to claim 17, claim 17 is an information handling system that is directed to the method of claim 8. Therefore, claim 17 is rejected for the reasons as set forth in claim 8.

Additional references of note:
US 10706160 B1 - Mohapatra; Deepankar, Methods, systems, and articles of manufacture for protecting data in an electronic document using steganography techniques; See Figure 1A 112 STEG Modules.

 US 9736455 B2 - Georgiev; Mihail et al., Method and apparatus for downscaling depth data for view plus depth data compression.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 /WILLIAM B JONES/Examiner, Art Unit 2491Date:  03/23/2021
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491